Title: From John Adams to Robert R. Livingston, 22 January 1783
From: Adams, John
To: Livingston, Robert R.


Sir,
Paris Jany. 22d. 1783.

Upon a sudden notification from the Comte de Vergennes, Mr. Franklin and myself, in the Absence of Mr. Jay and Mr. Laurens, went to Versailles, and arrived at the Comte’s Office at 10. oClock on Monday, the twentieth of this Month At eleven arrived the Comte d’Aranda & Mr. Fitzherbert. The Ministers of the three Crowns signed & sealed the Preliminaries of Peace, and an Armistice, in presence of Mr. Franklin and myself, who also signed and sealed a Declaration of an Armistice, between the Crown of Great Britain and the United States of America, and recieved a Counter-Declaration from Mr. Fitzherbert— Copies of these Declarations are inclosed.— The King of Great Britain has made a Declaration concerning the Terms that he will allow to the Dutch, but they are not such as will give Satisfaction to that unfortunate Nation, for whom, on Account of their Friendship for Us, and the important Benefits We have recieved from it, I feel very sensibly and sincerely.— Yesterday we went to Versailles again to make our Court to the King and Royal Family, and recieved the Compliments of the foreign Ministers.
The Comte d’Aranda invited me to dine with him on Sunday next, and said he hoped, that the Affair of Spain and the United States would be soon adjusted à l’amiable— I answered, that I wished it with all my Heart.— The two Floridas and Minorca are more than a quantum meruit for what this Power has done, and the Dutch unfortunately are to suffer for it.
It is not in my power to say, when the definitive Treaty will be signed.— I hope not before the Dutch are ready.— In six Weeks or two Months at farthest, I suppose.
It is no longer necessary for Congress to appoint another Person in my Place in the Commission for Peace, because it will be executed before this reaches America— But I beg Leave to renew my Resignation of the Credence to the States General and the Commission for borrowing Money in Holland, and to request that no Time may be lost in transmitting the Acceptance of this Resignation, and another Person to take that Station, that I may be able to go home in the Spring Ships.
I have the honor to be, with great / Respect, / Sir, / your most obedient & / most humble Servant.
John Adams.—

 